      Case 7:18-cv-01167-LSC Document 52 Filed 03/03/20 Page 1 of 19            FILED
                                                                       2020 Mar-03 PM 04:06
                                                                       U.S. DISTRICT COURT
                                                                           N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

CRAIG CARGILE, ADMINISTRATOR
OF THE ESTATE OF JOHN B.
MCLEMORE,

             PLAINTIFF,
                                        CASE NO: 7:18-CV-01167-LSC
    V.
                                        OPPOSED MOTION
SERIAL PRODUCTIONS, LLC;
THIS AMERICAN LIFE PUBLIC               JUDGE L. SCOTT COOGLER
BENEFIT CORPORATION;
BRIAN REED;
CHICAGO PUBLIC MEDIA, INC.;
SHITTOWN, LLC;
SERIAL PODCAST, LLC; AND
AMERICAN WHATEVER, LLC,

             DEFENDANTS.

 DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER, OR IN THE
     ALTERNATIVE, TO QUASH THIRD-PARTY SUBPOENAS
Constance M. Pendleton (pro hac vice)   Dennis R. Bailey
Alison Schary (pro hac vice)            Evans Bailey
Chelsea T. Kelly (pro hac vice)         RUSHTON, STAKELY, JOHNSTON
DAVIS WRIGHT TREMAINE LLP               & GARRETT, P.A.
1919 Pennsylvania Avenue, N.W.          184 Commerce Street
Suite 800                               Montgomery, AL 36104
Washington, DC 20006                    T 334.206.3234
T 202.973.4200                          F 334.481.0031
F 202.973.4499                          drb@rushtonstakeley.com
conniependleton@dwt.com                 ebailey@rushtonstakeley.com
alisonschary@dwt.com
chelseakelly@dwt.com
                                        Attorneys for Defendants
        Case 7:18-cv-01167-LSC Document 52 Filed 03/03/20 Page 2 of 19




              CERTIFICATION OF GOOD FAITH CONFERRAL

       Pursuant to Federal Rule of Civil Procedure 26(c)(1), Defendants’ counsel

certify that they have conferred with Plaintiff’s counsel in good faith in an effort to

resolve this dispute without the Court’s action. The parties engaged in a meet-and-

confer telephonic conference on February 19, 2020 and were unable to reach a

resolution.

                             I.     INTRODUCTION
      Plaintiff Craig Cargile brought this right of publicity suit in his capacity as

Administrator of the Estate of John B. McLemore, seeking damages from the

creators of the podcast S-Town – a seven-episode journalistic and expressive

exploration of life in a small town in rural Alabama for which Mr. McLemore served

as a source and subject. Plaintiff contends that S-Town violates Alabama’s right of

publicity statute, Ala. Code § 6-5-770 et seq. (the “Act”), because the podcast’s

narrative includes audio recordings of interviews between journalist Brian Reed and

Mr. McLemore (and necessarily mentions Mr. McLemore’s name, as a subject and

source in the podcast), and because although it was available to the public free of

charge, it was supported by third-party sponsors who paid for sponsorship

messages/advertisements that interjected at a designated advertising break in

episodes of the podcast.




                                          1
        Case 7:18-cv-01167-LSC Document 52 Filed 03/03/20 Page 3 of 19




       In the course of discovery, Plaintiff has now admitted that none of the third-

party sponsorship messages/advertisements that aired at intervals during the S-Town

podcast at any time used Mr. McLemore’s name, voice, or any other indicia of his

identity. Ex. 1 (Pl. Am. Resp. to Defs. RFA). Plaintiff also concedes that he is not

suing over an S-Town “movie” in this case. Ex. 2 (Cargile Dep.) at 96, 145. Nor

could he: no movie has been made based on S-Town, and if one were to be made in

the future, it would be expressly exempt from liability under the Act, which states

that use of a person’s indicia of identity in an “audiovisual work, motion picture,

[or] film” is “a fair use and not a violation of [the Act].” Ala. Code § 6-5-773(b).

       Nevertheless, on February 12, 2020, Plaintiff issued third-party document

subpoenas       to    ten     companies       that    either     purchased       sponsorship

messages/advertisements to support S-Town or served as intermediaries in the

purchase of such sponsorship messages/advertisements (the “Sponsor/Advertiser

Subpoenas”). Plaintiff also served a third-party subpoena on Participant Media, a

film production company, seeking documents relating to “a potential S-Town

movie” (the “Participant Subpoena”).1




1
 The ten Sponsor/Advertiser Subpoenas are attached as Exhibit 3 to this motion. The Participant
Subpoena is attached as Exhibit 4 to this motion. For all of these subpoenas, Plaintiff did not
specify a location for the production of the documents other than the headquarters of the third
parties that were subpoenaed.

                                              2
        Case 7:18-cv-01167-LSC Document 52 Filed 03/03/20 Page 4 of 19




       The Court should issue a protective order preventing Plaintiff from enforcing

these third-party subpoenas for several reasons. First, the subpoenas do not seek

information that is relevant, much less proportional, to any issue in this case.

Plaintiff expressly admitted that none of the sponsorship messages/advertisements

used Mr. McLemore’s indicia of identity and that he is not making any claim over

an S-Town movie. Given these admissions, it is unclear how any of the information

demanded by these subpoenas is relevant. Second, these subpoenas seek documents

from third parties that, on the face of the requests, should clearly be sought directly

from Defendants – and, in fact, are duplicative of documents that Defendants already

produced in discovery.      Given that Plaintiff already has these documents (as

Defendants informed Plaintiff during a pre-motion meet and confer) and already

admitted none of the advertisements use Mr. McLemore’s indicia of identity, there

can be no conceivable basis for Plaintiff to proceed with these subpoenas other than

to multiply the proceedings and harass third parties with whom Defendants have

ongoing business relationships.

      For these reasons, Defendants respectfully request that the Court issue a

protective order preventing Plaintiff from enforcing these eleven third-party

subpoenas, and further preventing him from issuing any similar subpoenas to

additional third parties relating to the advertisements/sponsorship messages that he




                                          3
        Case 7:18-cv-01167-LSC Document 52 Filed 03/03/20 Page 5 of 19




has already admitted do not use Mr. McLemore’s indicia of identity, and/or a future

potential movie project that is not (and never could be) a basis for Plaintiff’s claims.

                        II.    FACTUAL BACKGROUND

      A.     Relevant Procedural History
      Plaintiff filed his Complaint on July 12, 2018, claiming that the S-Town

podcast violated the Act by allegedly including John B. McLemore’s “indicia of

identity on products, goods, merchandise, or services entered into commerce in this

state, or for purposes of advertising, or selling, or soliciting purchases of, products,

goods, or merchandise,” without his consent. Dkt. 1-1 ¶¶ 33-36. Defendants moved

to dismiss the Complaint, arguing that the S-Town podcast was not actionable

because it fell squarely within the Act’s exemption for artistic, expressive, or public

interest works, and was protected by the First Amendment. See generally Dkt. 14-

1.

      On March 22, 2019, the Court denied the Motion to Dismiss, but stated that it

was inclined to agree that the S-Town podcast “arguably falls within the Act’s artistic

work exemption.” Dkt. 33 at 8 (“March 22 Order”). In particular, the Court stated

it was “doubtful” Plaintiff could state a claim to the extent his theory of the case is

that “Defendants’ use of McLemore’s indicia of identity in S-Town violates the Act

because Defendants have received advertising revenues from each download of S-

Town.” Id. However, the Court construed paragraph 23 of Plaintiff’s Complaint to


                                           4
         Case 7:18-cv-01167-LSC Document 52 Filed 03/03/20 Page 6 of 19




allege a violation not only based on the content of the podcast, but also based on the

contents of unidentified advertisements (pleaded “on information and belief,” and of

which Plaintiff provided no examples) that “interject at regular intervals throughout

each episode.” Id. at 8-9. Because those advertisements were not in the record at

that time, the Court stated it could not yet “conclusively determine” that Plaintiff

failed to state a claim over their contents. Id. at 8.

       B.      Defendants’ Production of Documents
       Since the Court’s ruling, Defendants have produced all sponsorship

messages/advertisements that at any time accompanied the S-Town podcast. Not a

single sponsorship message/advertisement includes Mr. McLemore’s name, voice,

or any other indicia of his identity – and Plaintiff does not dispute this crucial fact.

In his Amended Response to Defendant Serial Productions’ First Request for

Admission, Plaintiff conceded that “the [advertising] spots filed by Defendants with

their Answer (ECF Nos. 35-1 to 35-25), as well as SERIAL 000129-134, do not

contain McLemore’s indicia of identity.” See Ex. 1 (emphasis added).2 Plaintiff

also testified at his deposition that if S-Town had no third-party sponsors, it would

not violate the Act at all. Ex. 2 (Cargile Dep. Tr.) at 119. In other words, Plaintiff’s




2
 See also Ex. 2 (Cargile Dep. Tr.) at 93-94 (“Q: Are you alleging [Mr. McLemore’s] name is
used specifically within any of the ads? A: Are you asking -- my position is not that it says John
Brooks McLemore loves Rocket Mortgage, no.”).

                                                5
       Case 7:18-cv-01167-LSC Document 52 Filed 03/03/20 Page 7 of 19




theory of this case is that S-Town violates the Act not based on the content of any

individual advertisements, but on the mere fact that it was supported by advertising.

      Defendants have also produced contracts with all of the sponsors for S-Town

disclosing the amount paid by each, and hundreds of communications with

sponsors/advertisers or their agents regarding the content of the S-Town podcast or

the content of any specific sponsorship messages/advertisements – even though it is

undisputed that none of these used Mr. McLemore’s indicia of identity.

      C.     Plaintiff Serves Third-Party Subpoenas Seeking Information that
             Is Irrelevant Given His Admissions and/or Duplicative of
             Defendants’ Existing Production
      Even with the benefit of significant discovery produced by Defendants,

Plaintiff has still been unable to articulate how Defendants’ work violated Mr.

McLemore’s rights under the Act. Accordingly, in an attempt to either embark on a

fishing expedition or to try to harass Defendants and third parties with whom they

have a business relationship, on February 12, 2020, Plaintiff’s counsel notified

Defendants’ counsel that they would be serving document subpoenas on the

following third-parties: Audible, Blue Apron, Casper, Quicken Loans, Spotify,

Squarespace, Zip Recruiter, Ad Results Media, Participant Media, Performance

Bridge Media, and Podtrac. With the exception of Participant Media, all of these

entities either were sponsors of the S-Town podcast at some point in time or served

as intermediaries in the process of purchasing sponsorships. The Sponsor/Advertiser


                                         6
       Case 7:18-cv-01167-LSC Document 52 Filed 03/03/20 Page 8 of 19




Subpoenas predominantly seek information from these third-parties that Defendants

have already provided to Plaintiff and relating to advertisements that Plaintiff

already admitted do not use McLemore’s indicia of identity; namely, the amount of

money any given sponsor paid and communications between the third parties and

Defendants    regarding   such    sponsorship/advertising.       Specifically,   the

Sponsor/Advertiser Subpoenas request the following:

      1. All emails (including attached documents) between You and any of the
         Defendants (or their employees, agents, or attorneys) related to John B.
         McLemore, the S-Town podcast, advertising on the S-Town podcast, or
         the present lawsuit.

      2. Any Documents consisting of or containing samples or excerpts of the
         actual or proposed S-Town podcast or other Documents referencing the S-
         Town podcast or John B. McLemore or purportedly containing John B.
         McLemore’s name, voice, or likeness, sent to you by any of the Defendants
         or their agent.

      3. All contracts or agreements between You and any of the Defendants
         related to John B. McLemore, the S-Town podcast, or advertising on the
         S-Town podcast.

      4. Documents showing the amount of money You have spent for advertising
         on the S-Town podcast.

      5. Documents showing or estimating Your return on investment for
         advertising on the S-Town podcast.

      6. Any agreements by any of the Defendants to indemnify You for potential
         liability related to Your advertising on the S-Town podcast.

See Ex. 3.

      Plaintiff’s third-party subpoena to Participant Media seeks:


                                         7
        Case 7:18-cv-01167-LSC Document 52 Filed 03/03/20 Page 9 of 19




      1. All e-mails (including attached documents) between You and any of the
         Defendants (or their employees, agents, or attorneys) related to John B.
         McLemore, the S-Town podcast, a potential S-Town movie or other
         audiovisual project, or the present lawsuit.

      2. Any Documents consisting of or containing samples or excerpts of the
         actual or proposed S-Town podcast or other Documents referencing the S-
         Town podcast or John B. McLemore or purportedly containing John B.
         McLemore’s name, voice, or likeness, sent to you by any of the Defendants
         or their agents.

      3. All contracts or agreements between You and any of the Defendants
         related to John B. McLemore, the S-Town podcast, a potential S-Town
         movie or other audiovisual project, or the present lawsuit.

See Ex. 4. No movie based on S-Town has been released, and Plaintiff admitted at

his deposition that this action does not assert any claim based on a movie and that

any such claim would be “speculative.” Ex. 2 (Cargile Dep. Tr.) at 95-96, 145.

                                III.   ARGUMENT
      Under Federal Rule of Civil Procedure 26(c)(1), a “party or any person from

whom discovery is sought may move for a protective order in the court where the

action is pending . . . .” The Rule provides that “[t]he court may, for good cause,

issue an order to protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense,” including, among others: “(A) forbidding

the disclosure or discovery; . . . [and] (D) forbidding inquiry into certain matters, or

limiting the scope of disclosure or discovery to certain matters . . . .” Id. Good cause

represents the “sole criterion” for assessing the propriety of a protective order, and

“it generally signifies a sound basis or legitimate need to take judicial action.” In re

                                           8
       Case 7:18-cv-01167-LSC Document 52 Filed 03/03/20 Page 10 of 19




Alexander Grant & Co. Litig., 820 F.2d 352, 356 (11th Cir. 1987). The Eleventh

Circuit has also “superimposed a ‘balancing of interests’ approach to Rule 26(c),”

id., which “requires the district court to balance the party’s interest in obtaining

access against the other party’s interest in keeping the information [from production

or disclosure].” Chicago Trib. Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304,

1313 (11th Cir. 2001). Further, where as here, the motion for a protective order

“involves nonparties, the Court should also consider their interests and whether the

information can be obtained from another source.” Morrow v. Flowers Foods, Inc.,

No. 3:07-cv-617-MHT, 2008 WL 11511782, at *1 (M.D. Ala. May 28, 2008).

      Although Rule 26(c) does not explicitly list irrelevance or overbreadth as

grounds for good cause to prevent enforcement of a subpoena, courts have held that

“the scope of discovery under a subpoena mirrors the scope of discovery under Rule

26[b].” Roche Diagnostics Corp. v. Priority Healthcare Corp., No. 2:18-cv-01479-

KOB-HNJ, 2019 WL 4686352, at *4 (N.D. Ala. Feb. 12, 2019); see also Fed. R.

Civ. P. 26(b)(1) (providing that parties “may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense and proportional

to the needs of the case . . . .”). Accordingly, “the court must examine whether a

request contained in a subpoena duces tecum is overly broad or seeking irrelevant

information under the same standards set forth in Rule 26(b) . . . .” Equal Emp’t

Opportunity Comm’n v. AutoZone, Inc., No. CA 06-0607-KD-C, 2007 WL 9717741,


                                          9
        Case 7:18-cv-01167-LSC Document 52 Filed 03/03/20 Page 11 of 19




at *2 (S.D. Ala. Aug. 3, 2007); see also Gemstone Foods, LLC v. AAA Foods

Enterps. Inc., No. 5:15 CV-1179-MHH, 2019 WL 4887507, at *4 (N.D. Ala. Sept.

4, 2019) (in ruling on a motion for a protective order, the Court should balance

“relevance and proportionality” under Rule 26(b)). Parties “clearly have standing to

move for a protective order if [third-party] subpoenas seek irrelevant information.”

Auto-Owners Ins. Co. v. Se. Floating Docks, Inc., 231 F.R.D. 426, 429 (M.D. Fla.

2005); see also Precision Aviation Grp., Inc. v. Prime Indus. Inc., No. 1:16-CV-

3182-TCB, 2017 WL 2903361, at *2 (N.D. Ga. June 16, 2017) (“Rule 26(c) permits

a party to object to a subpoena to a non-party on the basis that it seeks irrelevant

material . . . .”).

       Here, there is good cause for the Court to enter a protective order under Rule

26(c) preventing Plaintiff from enforcing the third-party subpoenas issued in this

case because: (1) the subpoenas seek wholly irrelevant information, especially in

light of Plaintiff’s admission that the third-party advertisements and sponsorship

messages for S-Town do not include Mr. McLemore’s indicia of identity; and (2)

the subpoenas seek documents that are duplicative of materials requested and

received from Defendants.3


3
  In the alternative, Defendants request that the Court quash the third-party subpoenas under
Federal Rule of Civil Procedure 45(d)(3), which provides that a district court “must quash or
modify a subpoena that . . . subjects a person to undue burden.” Defendants have standing to move
to quash these third-party subpoenas because they maintain a personal right in the subject matter
requested in the subpoenas—that is, sensitive commercial, financial information regarding
Defendants’ sponsorship/advertising revenue. See Roche Diagnostics Corp., 2019 WL 4686352,
                                               10
        Case 7:18-cv-01167-LSC Document 52 Filed 03/03/20 Page 12 of 19




       A.      All of the Third-Party Subpoenas Seek Wholly Irrelevant
               Information.
       Courts routinely find good cause to enter protective orders preventing

enforcement of third-party subpoenas upon determining that they seek irrelevant

information or information not proportional to the needs of the case. See, e,g., Auto-

Owners Ins. Co., 231 F.R.D. at 430 (finding good cause to grant defendants’ motion

for a protective order “to prevent the overbroad discovery of the non-parties’

finances and enter[ing] a protective order as to the financial information sought by

the subpoenas”); see also Agilysys, Inc. v. Hall, No. 1:16-CV-03557-ELR, 2018 WL

1229990, at *5-7 (N.D. Ga. Jan. 11, 2018) (granting defendant’s motion for a

protective order quashing two non-party subpoenas upon finding that the subpoenas

sought information that was both overbroad and irrelevant to the case); Psychic

Readers Network, Inc. v. Take-Two Interactive Software, Inc., No. 17-61492-CIV,

2018 WL 7048217, at *2 (S.D. Fla. Oct. 1, 2018) (granting in part defendants’

motion for a protective order upon finding that some of the items that plaintiff sought




at *6 (noting that a party possesses standing to move to quash a non-party subpoena if it “maintains
a personal right or privilege in the subject matter requested in the subpoena”). However,
Defendants acknowledge that the proper court in which to bring a Rule 45(d) motion to quash is
“the court for the district where compliance is required.” Fed. R. Civ. P. 45(d)(3)(A). Here, it is
unclear exactly where compliance is required because Plaintiff listed the addresses of the third
parties’ corporate headquarters as the places of production. See Exs. 3-4. He did not indicate how
the third parties are meant to transmit the requested documents to him. Due to this uncertainty,
Defendants assert this motion predominantly as a motion for a protective order under Rule 12(c),
but preserve their right to move to quash the subpoenas under Rule 45(d), if it later becomes clear
that compliance is sought in this District.

                                                11
        Case 7:18-cv-01167-LSC Document 52 Filed 03/03/20 Page 13 of 19




in the third-party subpoenas were “not relevant to any parties’ claims or defenses in

this case”).

       Here, Plaintiff has already expressly admitted in response to a request for

admission that the advertisements that accompanied the S-Town podcast do not

contain Mr. McLemore’s indicia of identity. See Ex. 1 at 1-2. Plaintiff further

conceded that his only argument for why the sponsorship messages/advertisements

are actionable is that they were aired within the S-Town podcast, which included Mr.

McLemore’s indicia of identity. Id. at 2. Well-established case law and the express

language of the Act demonstrate that Plaintiff cannot succeed on such a theory of

liability4 – and indeed, this Court has already expressed skepticism about this theory

of Plaintiff’s case. March 22 Order at 8 (“Cargile alleges that Defendants’ use of

McLemore’s indicia of identity in S-Town violates the Act because Defendants have

received advertising revenues from each download of S-Town. To the extent Cargile

brings suit on this ground, the Court is doubtful that this would be sufficient to state

a claim under this Act, given that S-Town arguably falls within the Act’s artistic

work exemption.”). Because the advertisements do not contain Mr. McLemore’s


4
  See Ala. Code § 6-5-773(b) (exempting from liability not only artistic and expressive works, but
also the “advertising or promotion of the same” (emphasis added)); see also, e.g., Time, Inc. v.
Hill, 385 U.S. 377, 397 (1967) (noting that just because “books, newspapers, and magazines are
published and sold for profit does not prevent them from being a form of expression whose liberty
is safeguarded by the First Amendment”); Hoffman v. Capital Cities/ABC, Inc., 255 F.3d 1180,
1185 (9th Cir. 2001) (photo in magazine feature article was not commercial speech
notwithstanding that magazine also included advertisements and a “shopper’s guide”); see also
Dkt. 14-1 at 22-23; Dkt. 32 at 11-12 (citing cases).

                                               12
        Case 7:18-cv-01167-LSC Document 52 Filed 03/03/20 Page 14 of 19




indicia of identity and therefore are not actionable, any discovery regarding the

advertisements – let alone broad requests for, e.g., “[a]ll emails” between the third-

parties and “any of the Defendants . . . related to John B. McLemore, the S-Town

podcast, advertising on the S-Town podcast, or the present lawsuit” – is irrelevant

to the case. Ex. 3. The Court should enter a protective order preventing enforcement

of the subpoenas on this basis. See Auto-Owners Ins. Co., 231 F.R.D. at 430; see

also Agilysys, Inc., 2018 WL 1229990, at **5-7.

       Plaintiff’s subpoena to Participant Media also seeks irrelevant information

because there currently exists no movie based on the S-Town podcast, and thus,

Plaintiff cannot claim a right to non-existent revenue.5 Further, even if a movie did

exist, the Act expressly exempts movies from liability. See Ala. Code § 6-5-773(b)

(exempting from liability “artistic or expressive work[s], such as a . . . literary work,

theatrical work, musical work, audiovisual work, motion picture, film, television

program, radio program or the like . . . or any advertising or promotion of the same”

(emphasis added)). This exemption is consistent with the First Amendment and

decisions from courts throughout this country that reject a right of publicity cause of

action for biographies, or use of a person’s life story, in movies, books, and other




5
 The Participant Media Subpoena seeks communications and contracts related to “a potential S-
Town movie or other audiovisual project.” Ex. 4.

                                             13
        Case 7:18-cv-01167-LSC Document 52 Filed 03/03/20 Page 15 of 19




expressive works.6 Thus, there are no possible grounds upon which a movie based

on the S-Town podcast could be actionable under the Alabama Right of Publicity

Act – meaning that the discovery sought is not relevant to any claim or defense in

this case.

       B.      The Advertiser/Sponsor Subpoenas Seek Documents and
               Information that Plaintiff Already Possesses from Defendants.
       Courts have found good cause to enter a protective order preventing

enforcement of a third-party subpoena where the party serving the subpoena either

already possesses the information it seeks, or can readily acquire it elsewhere. See

Morrow, 2008 WL 11511782, at *1 (granting defendants’ motion for a protective

order quashing third-party subpoenas upon determining that “the information sought

is more appropriately requested from defendants prior to seeking it from

nonparties”); see also Jeld-Wen, Inc. v. Nebula Glasslam Int’l, Inc., No. 07-22326-

CIV, 2008 WL 11333259, at *4 (S.D. Fla. Mar. 14, 2008) (granting in part


6
  See, e.g., Esch v. Universal Pictures Co., No. 6:09-cv-02258-JEO, 2010 WL 5600989, at *5
(N.D. Ala. Nov. 2, 2010) (dismissing common-law right of publicity claim over character in
movie, holding that “[w]orks of artistic expression such as movies, plays, books, and songs are
protected by the First Amendment” and the trailer for the movie was similarly nonactionable as
“part of a protected expressive work”); Thoroughbred Legends, LLC v. The Walt Disney Co., No.
1:07-CV-1275-BBM, 2008 WL 616253, at *12 (N.D. Ga. Feb. 12, 2008) (dismissing commercial
misappropriation claim over characters in movie allegedly based on plaintiffs, holding that movie
and trailer were protected by the First Amendment); Sarver v. Chartier, 813 F.3d 891, 905 (9th
Cir. 2016) (dismissing right of publicity claim by army sergeant who claimed he was portrayed in
the movie The Hurt Locker); Matthews v. Wozencraft, 15 F.3d 432 (5th Cir. 1994) (rejecting right
of publicity claim on free speech grounds regarding use of former police officer’s identity in movie
and novel); Alfano v. NGHT, Inc., 623 F. Supp. 2d 355 (E.D.N.Y. 2009) (dismissing right of
publicity claim of plaintiff depicted with John Gotti in documentary about organized crime in New
York). See also Dkt. 14-1 at 11-13 & n.8 (citing cases).

                                                14
       Case 7:18-cv-01167-LSC Document 52 Filed 03/03/20 Page 16 of 19




defendant’s motion for a protective order by striking from plaintiff’s third-party

subpoenas requests for documents “duplicative of those already produced by

[another party] in this case”). Indeed, courts are “empowered to limit the frequency

or extent of otherwise-allowable discovery where . . . the discovery sought is

unreasonably cumulative or duplicative, or can be obtained from some other source

that is more convenient, less burdensome, or less expensive.”         Equal Emp’t

Opportunity Comm’n v. Jack Marshall Foods, Inc., No. CV 09-00160-WS-N, 2009

WL 10704882, at *2 (S.D. Ala. Aug. 4, 2009) (citing Fed. R. Civ. P.

26(b)(2)(C)), aff’d sub nom. E.E.O.C. v. Jack Marshall Foods, Inc., No. CIV.A. 09-

0160-WS-M, 2010 WL 55635 (S.D. Ala. Jan. 4, 2010).

      Here, Defendants have already produced to Plaintiff the information he seeks

in the Sponsor/Advertiser Subpoenas.         The subpoenas seek: (1) information

regarding the amount of money that the third parties paid Defendants to air

sponsorship messages/advertisements for their companies or products during the S-

Town podcast; (2) the contracts between the third parties and Defendants

memorializing these payments; and (3) communications between the third parties

and Defendants regarding these sponsorship messages/advertisements.             See

generally Ex. 3. As noted above, Defendants already produced contracts with these

advertisers/sponsors disclosing the amount paid by each, as well as emails between

Defendants and advertisers regarding the S-Town podcast, and contents of the


                                        15
       Case 7:18-cv-01167-LSC Document 52 Filed 03/03/20 Page 17 of 19




advertisements (even though none of those advertisements included Mr.

McLemore’s indicia of identity). Plaintiff has no reasonable basis to burden third

parties with responding to a subpoena for documents that he already possesses from

Defendants.

                             IV.    CONCLUSION
      For the aforementioned reasons, Defendants request that the Court grant their

motion for a protective order quashing or denying enforcement of Plaintiff’s Third-

Party Subpoenas and further preventing him from issuing any similar subpoenas to

additional third parties.

Dated: March 3, 2020                         Respectfully submitted,



                                              /s/ Constance M. Pendleton
                                              Constance M. Pendleton (pro hac vice)
                                              Alison Schary (pro hac vice)
                                              Chelsea T. Kelly (pro hac vice)
                                              DAVIS WRIGHT TREMAINE LLP
                                              1919 Pennsylvania Ave., N.W., Suite
                                              800
                                              Washington, DC 20006
                                              T 202.973.4200
                                              F 202.973.4499

                                              Dennis R. Bailey
                                              Evans Bailey
                                              RUSHTON, STAKELY, JOHNSTON
                                              & GARRETT, P.A.
                                              184 Commerce Street
                                              Montgomery, AL 36104
                                              T 334.206.3234

                                        16
Case 7:18-cv-01167-LSC Document 52 Filed 03/03/20 Page 18 of 19




                                   F 334.481.0031

                                   Attorneys for Defendants




                              17
       Case 7:18-cv-01167-LSC Document 52 Filed 03/03/20 Page 19 of 19




                          CERTIFICATE OF SERVICE

      I hereby certify that on March 3, 2020, a copy of the foregoing was served by

filing the same through the CM/ECF system, which will send a copy to the following

individuals:

               Richard J. R. Raleigh, Jr.
               Christopher L. Lockwood
               Wilmer & Lee, P.A.
               100 Washington Street, Suite 100
               Huntsville, AL 35801
               (256) 533-0202
               rraleigh@wilmerlee.com
               clockwood@wilmerlee.com

               R. Cooper Shattuck
               Cooper Shattuck, LLC
               P.O. Box 3142
               Tuscaloosa, AL 35403
               (877) 442-6673
               cooper@coopershattuck.com

                                       /s/ Constance M. Pendleton
                                       Constance M. Pendleton




                                         18
